J-S86030-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: A.T.P.                          :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
APPEAL OF: A.P., NATURAL FATHER        :
                                       :
                                       :
                                       :
                                       :
                                       :   No. 1074 WDA 2016

                     Appeal from the Order June 17, 2016
              in the Court of Common Pleas of Jefferson County
                 Orphans’ Court at No(s): No. 32A-2016 O.C.

IN RE: E.J.P.P.                        :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
APPEAL OF: A.P., NATURAL FATHER        :
                                       :
                                       :
                                       :
                                       :
                                       :   No. 1075 WDA 2016

                     Appeal from the Order June 17, 2016
              in the Court of Common Pleas of Jefferson County
                 Orphans’ Court at No(s): No. 31A-2016 O.C.

IN RE: T.M.J.P.                        :   IN THE SUPERIOR COURT OF
                                       :        PENNSYLVANIA
                                       :
APPEAL OF: A.P., NATURAL FATHER        :
                                       :
                                       :
                                       :
                                       :
                                       :   No. 1076 WDA 2016

                     Appeal from the Order June 17, 2016
              in the Court of Common Pleas of Jefferson County
                 Orphans’ Court at No(s): No. 29A-2016 O.C.
J-S86030-16


 IN RE: L.R.P.                                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
 APPEAL OF: A.P., NATURAL FATHER               :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1077 WDA 2016

                        Appeal from the Order June 17, 2016
                 in the Court of Common Pleas of Jefferson County
                    Orphans’ Court at No(s): No. 30A-2016 O.C.



BEFORE: GANTMAN, P.J., MOULTON, J., STEVENS, P.J.E.*

MEMORANDUM BY MOULTON, J.:                           FILED DECEMBER 29, 2016

       A.P. (“Father”) appeals the trial court’s decree entered June 17, 2016,

terminating his parental rights to his children, T.M.J.P., born in September

2013; L.R.P., born in May 2012; A.T.P., born in September 2010; and

E.P.P.,1 born in May 2015 (collectively, the “Children”), under 23 Pa.C.S.A. §

2511(a)(2), (5), (8), and (b).2 We affirm.
____________________________________________


* Former Justice specially assigned to the Superior Court.
       1
           E.P.P. is also referred to as E.J. throughout this appeal.
       2
        The trial court also held an evidentiary hearing on CYS’s petition for
involuntary termination of the parental rights of the Children’s mother. In
the same decree entered June 17, 2016, the trial court terminated the
parental rights of Mother. In its opinion entered on June 17, 2016, the trial
court makes clear that the termination of both parents’ rights was under
section 2511(a)(2), (5), (8), and (b), and not subsection (a)(1). See Trial
Court Opinion, 6/17/16, at 6-7. On July 1, 2016, Mother filed separate
appeals from the decree, assigned Docket. Nos. 980, 981, 982, and 983
WDA 2016. This Court consolidated Mother’s appeals on July 28 2016.
(Footnote Continued Next Page)


                                           -2-
J-S86030-16


      The trial court accurately and aptly set forth the factual background of

this appeal as follows:

             CYS personnel entered the . . . home on October 31,
          2014 to investigate a report that the oldest child, [A.T.P.],
          had sustained a suspicious orbital fracture whose origins
          the [parents] could not explain. They also found the home
          to be cluttered and dirty, with dishes stacked in the sink
          and visible mold.     They took emergency custody of
          [Children] at that time and placed them with [foster
          parents]. Adjudicated dependent at a subsequent shelter
          hearing, they have been with the [foster parents] ever
          since.

              As they completed an initial assessment, CYS personnel
          also discovered that [A.T.P.] was suffering from scabies
          and that [L.R.P.] had not received all of the medication his
          doctor had prescribed following his tonsillectomy.        In
          addition, Mother and Father regularly missed the children’s
          medical appointments and had failed to address [A.T.P.’s]
          vision problem, for which he received corrective eye
          surgery after being placed with the [foster parents].
          Though [T.M.J.P.] also evidenced vision problems and was
          born with a hole in her heart, moreover, the [parents] had
          failed to address either condition, while [L.R.P.], though
          not exhibiting any identifiable medical problems, was
          underweight and malnourished.

             In addition to presenting with an array of medical
          needs, the children suffered from severe physical delays
          that Mother and Father failed to adequately address. At
          four years of age, [A.T.P.’s] speech was limited to a few
          isolated words that were difficult to understand, while
          [L.R.P.] and [T.M.J.P.] only made noises, some of which
          included identifiable vowel and consonant sounds.       In
          addition, [A.T.P.’s] motor skills were underdeveloped and


                       _______________________
(Footnote Continued)

Because of the timing of the filing of Mother’s and Father’s appeals, a
different panel of this Court will address Mother’s appeals in a separate
Memorandum.



                                            -3-
J-S86030-16


       his gait unsteady, and [T.M.J.P.], at eleven months old,
       could not crawl, roll over, or even sit up on her own.

          Mother and Father’s neglect, it seems, stemmed from a
       lack of parental capacity, not necessarily a lack of concern.
       They did not understand their children’s needs or basic
       parenting principles. As a result, they neglected to provide
       the mental, physical, and emotional stimulation that was
       essential to their children’s development.

          It is impossible for one to remedy an unrecognized
       problem, though, and the Court questions whether Mother
       and Father even recognized their children’s deficiencies.
       As Mother testified, it was Dr. Fatula who suggested in
       2011 that she contact Amazing Kids to initiate services
       that would address [A.T.P.’s] delays and Early Headstart
       that contacted her and offered additional services. It was
       not that Mother or Father observed and appreciated their
       son’s deficits and took steps to address them. That is not
       to discount their willingness to follow up and accept help,
       which they did, but to clarify that their decision to contact
       Amazing Kids was not unprompted.

          By the time CYS took custody of [A.T.P.], [L.R.P.], and
       [T.M.J.P.], Amazing Kids was also providing services for
       the younger children, speech therapy and special
       instruction for [L.R.P.] and occupational therapy and
       special instruction for [T.M.J.P.]. Visits occurred weekly
       and lasted approximately one hour, meaning that Amazing
       Kids had therapists in the home for five or six hours per
       week.      Ranging from skeptical to accepting and
       cooperative, Mother and Father complied with that regimen
       such that in-home services, which also incorporated limited
       parenting training, went uninterrupted from the time they
       started in 2011 until the children were placed with the
       [foster parents] in 2014. Upon Mother's request, CYS
       continued using Amazing Kids’ services to facilitate a level
       of continuity for the children, and under the same service
       providers’ tutelage, the children have made greater strides
       in the [foster parents’] home than they did in Mother and
       Father’s home.

          Unlike [A.T.P.], [L.R.P.], and [T.M.J.P.], E.J. never lived
       with the [parents]; he has been with the [foster parents]
       since he was born and has consistently received


                                   -4-
J-S86030-16


       appropriate care his entire life. Consequently, his physical,
       emotional, and mental skills have developed at a normal
       rate. He is appropriately verbal for his age and has
       adequate muscle control . . . , is alert and responsive to
       outside stimuli, and appears to be emotionally healthy.

          While some of [A.T.P.], [L.R.P.], and [T.M.J.P.’s]
       developmental issues may be intractable, the [foster
       parents] have also made every effort to meet their
       individual needs. [A.T.P.], for instance, has undergone
       corrective surgery for his eye condition and is now wearing
       leg braces, while [T.M.J.P.] is being monitored for possible
       eye surgery and will be receiving her own leg braces this
       month.1 In light of the children’s therapeutic progress,
       moreover, the Court can only assume that the [foster
       parents] are actively working to help them improve their
       motor, verbal, and other skills rather than just allowing the
       therapists access and being satisfied with the few hours of
       services the children receive from third-party providers.
          1
             Mother and Father have participated in securing
          medical appointments for their children, but only to a
          very limited extent.

          Since losing custody of their children, Mother and
       Father have undergone a substantial amount of parenting
       training.  They began with an unspecified number of
       classes with a local pastor and, when CYS caseworker
       determined that they needed more intensive, hands–on
       program, began Community Action’s “Nurturing Parenting
       Program.” They participated in that program for a total of
       three hundred days and were taught a variety of skills,
       some of which they were able to implement during
       supervised visits with their children.     Their progress,
       however, has been slow, limited, and of questionable
       permanence.      Community Action’s court summaries,
       submitted as Exhibit 1, are exemplary in that regard.

          In reports drafted September 17, 2015 and March 18,
       2016, respectively, Susie Reed and Lisa Doty proffered
       positive and optimistic evaluations of Mother and Father’s
       parenting achievements. They also reported both parents’
       scores from their respective administrations of “Adult-
       Adolescent Parenting Inventory,” the results of which
       belied the women’s subjective evaluations and indicated


                                   -5-
J-S86030-16


         that Mother and Father still had moderate to severe
         parenting deficits.    After three hundred days in the
         program, for instance, Father scored only two out of ten
         and Mother one out of ten in the “Developing Empathy”
         category, while both managed only a three out of ten for
         “Appropriate Discipline” and one out of ten for
         “Empowering Children.” The highest score either of them
         achieved in any category was six out of ten, which was still
         two points shy of the established goal. Of serious concern,
         moreover, was that some of Mother and Father’s scores
         actually declined between testing dates. Those objective
         scores, divorced from the biases of the evaluators who
         were personally invested and wanted to see Mother and
         Father succeed, tended to confirm the caseworkers’ and
         Dr. Ryen’s observations about the [parents’] capacity to
         implement the parenting skills they had been taught and
         appropriately care for [Children].

Op. of the Court, filed June 17, 2016, at 1-4 (“Trial Court Op.”).

      On April 11, 2016, Jefferson County Children and Youth Services

(“CYS” or the “Agency”) filed petitions to terminate Mother’s and Father’s

parental rights with regard to each of the Children. On June 8, 2016, the

trial court held a hearing on the petitions. At the hearing, CYS presented

the testimony of Casey Lopez, the Children’s caseworker, and Allen Ryen,

Ph.D., a licensed psychologist specializing in children and families.   Father

presented the testimony of Laura M. Hertel, the owner of Amazing Kids,

L.L.C., an early intervention provider agency contracted by Jefferson County,

as an expert in early intervention.     N.T., 6/8/16, at 76-78.      Ms. Hertel

testified that she is familiar with the family in this matter, as she provided

services to A.T.P., beginning in March of 2011, speech therapy for L.R.P.,

and special instruction for T.M.J.P. Id. at 78-79. Father then presented the



                                     -6-
J-S86030-16


testimony of Susan M. Reed, who holds a bachelor’s degree in crisis and

trauma counseling and Christian counseling, and is working on her master’s

degree.      Id. at 98.   Ms. Reed also holds a certificate in parenting from

Family Developmental Resources, and worked with the Nurturing Parent

program.      Id.    She worked with Mother and Father on nurturing their

parenting every week between June 2015 and January 2016, sometimes as

often as three times a week.       Id. at 98-99.   Father testified on his own

behalf, as did Mother.

      On June 17, 2016, the trial court entered its decree involuntarily

terminating Father’s parental rights pursuant to 23 Pa.C.S.A. § 2511(a)(2),

(5), (8), and (b).

      In its opinion accompanying its decree, the trial court stated the

following:

             The Court would emphasize that it does not question
          that Mother and Father love their children and have
          demonstrated their commitment to being reunited as a
          family. They attended every one of the sixty-eight, two-
          and-a-half hour visits CYS offered them in 2015 and have
          maintained that pattern thus far in 2016. Mother likewise
          took advantage of the five visits she was afforded in 2014.
          Both have also complied with the agency’s mental health
          requirements; Father participated in an evaluation from
          which no follow-up treatment was recommended, and
          Mother continues to receive mental health services
          consonant with her provider’s recommendations.           In
          addition, Mother and Father have recently acquired a
          suitable residence.2 More than a year-and-a-half after
          having [A.T.P.], [L.R.P.], and [T.M.J.P.] removed from
          their home, though, they are still unable or unwilling to
          keep up with their children’s medical needs, which was one
          of CYS’s primary concerns in the first place and, given the

                                      -7-
J-S86030-16


       children’s known conditions, is also a serious concern for
       the Court. They also have not yet advanced beyond
       supervised visits in a home-like environment and have
       failed to demonstrate that they are ready to assume
       greater responsibility.
          2
            Insofar as that only occurred on May 31, 2016 and
          is a month-to-month lease, however, it is far from
          certain that their housing situation will become
          stable in the near future.

          Once again, it is not that Mother and Father are
       unwilling to develop acceptable parenting skills; it is that
       they are unable to do so within any reasonable timeframe.
       Their children were removed from their care approximately
       nineteen months ago, and despite their consistent efforts
       and access to relevant service providers, Mother and
       Father have made only modest improvements in their
       parenting skills and are nowhere near ready to parent four
       children on a full-time basis. Given what little progress
       they have made in the last nineteen months, in fact, the
       Court wonders whether they would ever be ready for that.
       Contributing to the Court’s uncertainty was the [Parents’]
       own testimony. Prompted by their attorneys, they agreed
       that they would need continuing services as they
       transitioned to being a family of six and indicated that they
       would solicit help if they needed it. They demonstrated no
       awareness, however, that taking complete responsibility
       for raising four children was vastly different than
       implementing learned parenting skills for a few hours in a
       home-like environment. It was telling, moreover, that
       Father saw no irony in asserting that he could support four
       children while also explaining how he had quit his job in
       favor of increased social security income and that Mother
       deemed herself ready to assume the challenges of
       parenting four children when she could not even accept
       being challenged by a person whose goal was to help her
       become a better mother and preserve her family.

          Testifying about her tenure with Family Preservation, a
       service provider that seeks to improve parenting and
       family functioning, Mother affirmed that she had
       cooperated with its program until the end. She quit, she
       said, because she was being pushed.         “And I’m not
       someone who likes to get pushed,” she defiantly

                                   -8-
J-S86030-16


         announced. Her attorney attempted to rehabilitate her
         with a series of leading questions about her willingness to
         cooperate with the same provider in the future. In light of
         her initial, spontaneous averments, however, her
         subsequent assurances were unconvincing.           She had
         already informed the Court that she was unwilling to be
         confronted and challenged. While content to comply with
         services when the providers were friendly and
         encouraging, she rebelled when she deemed their
         demands to be unreasonable and “pushy.” Parenthood,
         though, is full of confrontation and challenges, and Mother
         is apparently not equipped to handle them.

            The [foster parents], on the other hand, are well
         equipped to handle the challenges of raising four children,
         three of whom have special needs. They have proven as
         much in the last year-and–a half. They have loved the
         children, attended to their medical and therapeutic needs,
         and in every other way acted as concerned and supportive
         parents, and [A.T.P.], [L.R.P.], [T.M.J.P.], and E.J. have
         responded accordingly. As evidenced by their delight at
         being reunited and going home with [foster mother] at the
         end of visits with Mother and Father, each implicitly
         recognizes the love and stability these foster parents have
         provided, and each has flourished under their supervision.

             Conversely, three of the children show little or no
         attachment to their biological parents. E.J. has never
         known them as his primary caretakers, and their
         interactions with him during visits have been too
         superficial to foster a bond, while [A.T.P.] and [T.M.J.P.]
         generally prefer playing by themselves even when Mother
         and Father are present. [L.R.P.] is the exception, as he
         demonstrates a stronger connection with Mother.          His
         affection for [foster mother] is equally strong, though,
         which is why he, like his siblings, is happy to be reunited
         with her after visits. All of the children, while they may
         indeed enjoy certain structured activities with Mother and
         Father, implicitly recognize the [foster parents] as their
         source of love and support. Mother and Father, they
         silently communicate, are merely peripheral figures in their
         lives.

Trial Court Op. at 4-6 (footnote in original).


                                      -9-
J-S86030-16


        On July 15, 2016, Father timely filed notices of appeal, along with

concise statements of errors complained of on appeal, pursuant to Pa.R.A.P.

1925.3 This Court, sua sponte, consolidated Father’s appeals on August 9,

2016.

        On appeal, Father raises the following issues:

            Whether the Trial Court committed an error in determining
            the Father lacked parental capacity, and could not remedy
            this incapacity under 23 Pa.C.S.A. §2511(a)(2)).

            Whether the Trial Court committed an error in determining
            the conditions that led to the children’s removal continue
            to exist and cannot be remedied within a reasonable time
            under 23 Pa.C.S.A. §2511[(a)](5).

            Whether the Trial Court committed an error in determining
            the conditions that led to the children’s removal continue
            to exist and cannot be remedied under 23 Pa.C.S.A.
            §2511[(a)](8).

            Whether the Trial Court committed an error and/or abuse
            of discretion in finding that the termination of Father’s
            parental rights was in the best interest of the
            developmental, physical, and emotional needs and welfare
            of the child.

Father’s Br., at 3-4.4

____________________________________________


        3
         On July 20, 2016, the trial court issued an opinion pursuant to
Pa.R.A.P. 1925(a) incorporating the finding of facts and conclusions of law
set forth in its June 17, 2016 opinion.
        4
        As it appears that the fourth issue in Father’s concise statement and
brief challenges section 2511(b) determination, and, as he discusses section
2511(b) in his fourth issue, we will consider his challenge to section 2511(b)
preserved for our review. See Father’s Brief, at 4, 14-17. Cf. Krebs v.
United Refining Company of Pennsylvania, 893 A.2d 776, 797 (Pa.
Super. 2006) (holding that an appellant waives issues that are not raised in
(Footnote Continued Next Page)


                                          - 10 -
J-S86030-16


      In reviewing an appeal from an order terminating parental rights, we

adhere to the following standard:

             [A]ppellate courts must apply an abuse of discretion
          standard when considering a trial court’s determination of
          a petition for termination of parental rights.           As in
          dependency cases, our standard of review requires an
          appellate court to accept the findings of fact and credibility
          determinations of the trial court if they are supported by
          the record. In re: R.J.T., 608 Pa. 9, 9 A.3d 1179, 1190
          (Pa. 2010). If the factual findings are supported, appellate
          courts review to determine if the trial court made an error
          of law or abused its discretion. Id.; R.I.S., [614 Pa. 275,
          284,] 36 A.3d 567, 572 (Pa. 2011) (plurality opinion)]. As
          has been often stated, an abuse of discretion does not
          result merely because the reviewing court might have
          reached a different conclusion. Id.; see also Samuel
          Bassett v. Kia Motors America, Inc., 613 Pa. 371[,
          455], 34 A.3d 1, 51 (Pa. 2011); Christianson v. Ely, [575
Pa. 647, 654-655], 838 A.2d 630, 634 (Pa. 2003).
          Instead, a decision may be reversed for an abuse of
          discretion   only   upon     demonstration     of     manifest
          unreasonableness, partiality, prejudice, bias, or ill-will. Id.

             As we discussed in R.J.T., there are clear reasons for
          applying an abuse of discretion standard of review in these
          cases. We observed that, unlike trial courts, appellate
          courts are not equipped to make the fact-specific
          determinations on a cold record, where the trial judges are
          observing the parties during the relevant hearing and often
          presiding over numerous other hearings regarding the
          child and parents. R.J.T., [608 Pa. at 28-30], 9 A.3d at
          1190. Therefore, even where the facts could support an
          opposite result, as is often the case in dependency and
          termination cases, an appellate court must resist the urge
          to second guess the trial court and impose its own
                       _______________________
(Footnote Continued)

both his concise statement of errors complained of on appeal and the
Statement of Questions Involved in his brief on appeal).




                                           - 11 -
J-S86030-16


           credibility determinations and judgment; instead we must
           defer to the trial judges so long as the factual findings are
           supported by the record and the court’s legal conclusions
           are not the result of an error of law or an abuse of
           discretion. In re Adoption of Atencio, [539 Pa. 161,
           165,] 650 A.2d 1064, 1066 (Pa. 1994).

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.     In re R.N.J., 985 A.2d 273, 276 (Pa.Super. 2009).

Moreover, we have explained:

           [t]he standard of clear and convincing evidence is defined
           as testimony that is so “clear, direct, weighty and
           convincing as to enable the trier of fact to come to a clear
           conviction, without hesitance, of the truth of the precise
           facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

      This Court may affirm the trial court’s decision regarding the

termination of parental rights with regard to any one subsection of section

2511(a).     See In re B.L.W., 843 A.2d 380, 384 (Pa.Super. 2004) (en

banc).     We will focus on section 2511(a)(2) and (b), which provide as

follows:

           § 2511. Grounds for involuntary termination

           (a) General rule.--The rights of a parent in regard to a
           child may be terminated after a petition filed on any of the
           following grounds:

           ***

           (2) The repeated and continued incapacity, abuse, neglect
           or refusal of the parent has caused the child to be without


                                      - 12 -
J-S86030-16


        essential parental care, control or subsistence necessary
        for his physical or mental well-being and the conditions
        and causes of the incapacity, abuse, neglect or refusal
        cannot or will not be remedied by the parent.

        ***

        (b) Other considerations.--The court in terminating the
        rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the
        parent. With respect to any petition filed pursuant to
        subsection (a)(1), (6) or (8), the court shall not consider
        any efforts by the parent to remedy the conditions
        described therein which are first initiated subsequent to
        the giving of notice of the filing of the petition.

23 Pa.C.S.A. § 2511.

     To satisfy the requirements of section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following

elements: “(1) repeated and continued incapacity, abuse, neglect or refusal;

(2) such incapacity, abuse, neglect or refusal caused the child to be without

essential parental care, control or subsistence necessary for his physical or

mental well-being; and (3) the causes of the incapacity, abuse, neglect or

refusal cannot or will not be remedied.”    In re Adoption of M.E.P., 825
A.2d 1266, 1272 (Pa.Super. 2003). The grounds for termination of parental

rights under section 2511(a)(2), due to parental incapacity that cannot be

remedied, “are not limited to affirmative misconduct[;][t]o the contrary,

those grounds may include acts of refusal as well as incapacity to perform




                                   - 13 -
J-S86030-16


parental duties.” In re A.L.D. 797 A.2d 326, 337 (Pa.Super. 2002) (internal

citations omitted).

      Father argues that the trial court erred in finding that CYS presented

sufficient evidence to support the termination of his parental rights under

section 2511(a)(2) because he has demonstrated visible progress in

attaining varied parental skills and in remedying his parental deficits. See

Father’s Br., at 7. Father states that although Dr. Ryen testified that, “in a

real life unsupervised parenting situation, it is not clear that these parents

would be able to consistently apply the skills they may have learned. . . ,” he

left open the possibility of unsupervised visitation between Father and the

Children. Id. (citing CYS Exhibit 4, at 5.

      Father also relies on the testimony of Ms. Reed and Ms. Hertel to

support his argument that he has the ability to remedy the causes and

conditions of his parental incapacity. Father alleges that the record does not

support the trial court’s determination that the testimony of Ms. Reed and

Ms. Hertel lacked credibility, and that we should “disturb” the trial court’s

credibility determination. Father’s Br., at 8, n.1. Father contends that the

trial court improperly supported its determination with the testimony of the

CYS caseworker, Ms. Lopez, which was based on her attendance at only two

supervised visits between the parents and the Children between January and

June of 2016. See id. at 9; N.T., 6/8/16, at 26.




                                    - 14 -
J-S86030-16


       Father argues that the present case is distinguishable from In re

Adoption of: M.E.P., supra. In In re Adoption of: M.E.P., the mother of

the child was mentally challenged, and, even with assistance, did not learn

proper parenting skills while the child was in foster care for eighteen

months.       The mother depended upon her own mother, the child’s

grandmother, and refused to leave her parents’ home or to obtain individual

counseling.    The mother made remedial measures after the filing of the

termination petition, but her remedial measures were insufficient to show

that she wished to learn parenting techniques.       The mother also showed

little interest in achieving her family service plan goals. Thus, the trial court

terminated her parental rights under several subsections of section 2511,

including (a)(2). Regarding section 2511(b), the trial court found that the

mother lived in a place that would be dangerous to the child. The trial court

also found that there was no parent-child bond, although the mother loved

the child, and that the foster parents provided the child with a stable living

environment, and intended to adopt him. We affirmed.

       While Father admits that Ms. Hertel and Ms. Reed realistically see the

need    for   in-home   services   and   a    parenting   “refresher”   following

reunification, he states that there was not any suggestion that 24-hour

parenting assistance was necessary. Father’s Br., at 9. Father states that

he has become an active participant in the Children’s medical and

developmental care.     Father asserts that, given his progress in achieving


                                     - 15 -
J-S86030-16


adequate parenting skills, through his consistent investment in overcoming

his parenting deficits, CYS has failed to sustain its burden.    Thus, Father

claims that the trial court abused its discretion in terminating his parental

rights under section 2511(a)(2).

      In its opinion, the trial court stated as follows:

         To the extent it is not implicit from the above findings, the
         Court would specify that it did not find Ms. Hertel and Ms.
         Reed to be credible in their assessments of Mother and
         Father’s parenting skills and family interactions. Unlike Dr.
         Ryen and the caseworker, they did not have dedicated
         training in psychology or child development or experience
         assessing familial needs from the parents’ and the
         children’s perspectives. Their roles were instead to be
         helpers and advocates for the clients they served, and it
         was apparent from their testimony that their predisposed
         bias was to emphasize areas of improvement while
         overlooking or discounting those that were problematic.
         Given the obvious deficits in both parents and children as
         of October 31, 2014, moreover, it is nearly impossible to
         otherwise understand why Ms. Hertel and her staff did not
         deem conditions at the [family] home to be of particular
         concern. They did not, though, and that fact alone makes
         Ms. Hertel’s observations and opinions suspect.

Trial Court Op. at 6.

      In analyzing section 2511(a)(2), the trial court found as follows:

            Termination is warranted pursuant to subsection (a)(2),
         however, as Mother and Father plainly lack parental
         capacity, and their history clearly indicates that they are
         unable to remedy that situation within a reasonable period
         of time, if ever.3
            3
              Under subsection (a)(2), a parent’s repeated and
            continued incapacity, abuse, neglect, or refusal to
            parent is cause for termination where it has left the
            child without essential parental care, control, or



                                      - 16 -
J-S86030-16


            subsistence and is not likely to be remedied by the
            parent.

            As the Court has already detailed, Mother and Father
         displayed severe parenting deficits that, as of October 31,
         2014, had left their children without proper medical care
         and produced substantial and perhaps irreversible
         developmental delays in [A.T.P.], [L.R.P.] and [T.M.J.P.].
         Such was the case even though service providers had been
         in the home since 2011.          Basic parenting classes,
         parenting help through Amazing Kids and Family
         Preservation, three hundred days in the “Nurturing
         Parenting Program,” and ongoing mental health services
         for Mother were only moderately successful in improving
         their parenting skills.

             Nineteen months after losing custody of their children,
         Mother and Father were still far from being ready to
         assume the responsibility of raising four children, three of
         whom had been identified as having special needs. Yes
         they were able to attend to certain basic physical needs,
         like changing diapers and preparing meals, and had made
         progress - Mother more than Father - in the way they
         interacted with their children. They had only gotten that
         far after extended and intensive parenting training,
         though, and, while testifying on June 8, 2016, evidenced a
         disconcerting lack of awareness about their persisting
         parental deficits and the skills and fortitude necessary to
         raise four children. Whether additional parenting training
         and mental health services could remedy those issues is
         questionable and, at the very least, would be an extensive
         process that would leave the children in CYS’s custody for
         an unacceptable length of time. Pursuant to § 2511(a)(2),
         however, [A.T.P.], [L.R.P.], [T.M.J.P.], and [E.P.P.] do not
         have to continue waiting indefinitely to see whether Mother
         and Father can acquire the capacity to appropriately care
         for them and meet their unique medical and
         developmental needs on a full-time basis and with only
         limited help from social service providers. Pursuant to §
         2511(a)(2), Mother and Father’s rights may be terminated
         so that the [foster parents] may adopt the siblings and
         guarantee them a permanent home.

Trial Court Op., 6/17/16, at 7-8 (footnote in original).


                                     - 17 -
J-S86030-16


      As there is competent evidence in the record that supports the trial

court’s findings and credibility determinations, we find no abuse of the trial

court’s discretion in finding that Father’s parental rights should be

terminated under section 2511(a)(2).     In re Adoption of S.P., 47 A.3d
817, 826-27 (Pa. 2012).

      Next, Father argues that CYS failed to satisfy its burden of proof under

section 2511(b). He contends that, although the Children undeniably have

special needs, he would continue to exert efforts to address those needs

during a reunification process. Father states that, after only two supervised

visits and, based on an eight-month-old bonding assessment, Ms. Lopez

testified that termination was in the best interests of the Children. Father

challenges Ms. Lopez’s assessment with the testimony of Ms. Reed and

Mother that there is a positive interaction between Father and L.R.P. Father

emphasizes that the trial court found that he and Mother love the Children,

and have demonstrated their commitment to being reunited as a family.

See Father’s Br., at 15-16 (citing N.T., 6/8/16, at 16).        He does not

challenge the trial court’s finding that the Children have done well in foster

care, and that the foster parents have satisfactorily met the Children’s

medical and developmental needs. Father expresses concern, however, that

the trial court placed no weight on the fact that A.T.P. broke his femur while

in the foster care placement, and he contends that the trial court should




                                    - 18 -
J-S86030-16


have weighted this fact more heavily.5 Given the evidence of record in this

matter, we do not agree with Father that the trial court failed to afford this

incident any weight.

       We have explained that while the focus in terminating parental rights

under section 2511(a) is on the parent, under section 2511(b) it is on the

child. See In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa.Super. 2008)

(en banc). In reviewing the evidence in support of termination under section

2511(b), our Supreme Court recently stated as follows.

              [I]f the grounds for termination under subsection (a)
           are met, a court “shall give primary consideration to the
           developmental, physical and emotional needs and welfare
           of the child.” 23 Pa.C.S. § 2511(b). The emotional needs
           and welfare of the child have been properly interpreted to
           include “[i]ntangibles such as love, comfort, security, and
           stability.” In re K.M., 53 A.3d 781, 791 (Pa. Super.
           2012). In In re E.M., [620 A.2d 481, 485 (Pa. 1993)],
           this Court held that the determination of the child’s “needs
           and welfare” requires consideration of the emotional bonds
           between the parent and child. The “utmost attention”
           should be paid to discerning the effect on the child of
           permanently severing the parental bond. In re K.M., 53
A.3d at 791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

       When evaluating a parental bond,


____________________________________________


       5
        Ms. Lopez testified, on cross-examination by Father’s counsel, that
A.T.P. had broken his femur while playing with his sibling while in foster
care. N.T., 6/8/16, at 25. Ms. Lopez also testified that Father was very
concerned after A.T.P.’s injury, and appropriately followed up by sending
A.T.P. a greeting card. Id.



                                          - 19 -
J-S86030-16


            the court is not required to use expert testimony. Social
            workers and caseworkers can offer evaluations as well.
            Additionally, Section 2511(b) does not require a formal
            bonding evaluation.

In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal citations

omitted). Although it is often wise to have a bonding evaluation and make it

part of the certified record, “[t]here are some instances . . . where direct

observation of the interaction between the parent and the child is not

necessary and may even be detrimental to the child.”          In re K.Z.S., 946
A.2d 753, 762 (Pa.Super. 2008).

      A parent’s abuse and neglect are likewise a relevant part of this

analysis:

            [C]oncluding a child has a beneficial bond with a parent
            simply because the child harbors affection for the parent is
            not only dangerous, it is logically unsound. If a child’s
            feelings were the dispositive factor in the bonding analysis,
            the analysis would be reduced to an exercise in semantics
            as it is the rare child who, after being subject to neglect
            and abuse, is able to sift through the emotional wreckage
            and completely disavow a parent . . . . Nor are we of the
            opinion that the biological connection between [the parent]
            and the children is sufficient in of itself, or when
            considered in connection with a child’s feeling toward a
            parent, to establish a de facto beneficial bond exists. The
            psychological aspect of parenthood is more important in
            terms of the development of the child and [his or her]
            mental and emotional health than the coincidence of
            biological or natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa.Super. 2008) (internal citations and

quotation marks omitted). Thus, the court may emphasize the safety needs

of the child.      See In re K.Z.S., 446 A.2d at 763-764 (affirming the

involuntary termination of the mother’s parental rights, despite the existence

                                       - 20 -
J-S86030-16


of some bond, where placement with the mother would be contrary to the

child’s best interests, and any bond with the mother would be fairly

attenuated when the child was separated from her, almost constantly, for

four years).

      In fact, our Supreme Court has observed that the mere existence of a

bond or attachment of a child to a parent will not necessarily result in the

denial of a termination petition, and that “[e]ven the most abused of

children will often harbor some positive emotion towards the abusive

parent.” See In re: T.S.M., 71 A.3d at 267 (quoting In re K.K.R.-S., 958
A.2d at 535)). The Supreme Court instructed, “[t]he continued attachment

to the natural parents, despite serious parental rejection through abuse and

neglect, and failure to correct parenting and behavior disorders which are

harming the children cannot be misconstrued as bonding.” Id. (quoting In

re Involuntary Termination of C.W.S.M., 839 A.2d 410, 418 (Pa.Super.

2003) (Tamilia, J. dissenting)).

      We have explained that “[a] parent’s own feelings of love and affection

for a child, alone, do not prevent termination of parental rights.” In re Z.P.,
994 A.2d at 1121.       Further, this Court has stated: “[A] parent’s basic

constitutional right to the custody and rearing of his . . . child is converted,

upon the failure to fulfill his . . . parental duties, to the child’s right to have

proper parenting and fulfillment of [the child’s] potential in a permanent,

healthy, safe environment.” In re B.,N.M., 856 A.2d 847, 856 (Pa.Super.


                                      - 21 -
J-S86030-16


2004) (internal citations omitted). It is well-settled that “we will not toll the

well-being and permanency of [a child] indefinitely.”      In re Adoption of

C.L.G., 956 A.2d at 1007 (citing In re Z.S.W., 946 A.2d 726, 732 (Pa.

Super. 2008) (noting that a child’s life “simply cannot be put on hold in the

hope that [a parent] will summon the ability to handle the responsibilities of

parenting.”)).

      Regarding section 2511(b), the trial court found as follows:

            Pursuant to subsection (b), the Court must give primary
         consideration to the children’s developmental, physical,
         and emotional needs and welfare, and that analysis clearly
         favors termination. While in Mother and Father’s care,
         [A.T.P.], [L.R.P.], and [T.M.J.P.] suffered from severe
         neglect. Whether through lack of understanding or lack of
         concern, both parents failed to provide the physical,
         mental, and emotional stimuli essential to their children’s
         proper development.      As a result, they experienced
         profound developmental delays and never established
         primary bonds with either parent. Consequently, it was no
         more meaningful for them to see Mother and Father at
         CenClear or CYS’s offices than it was to see Dr. Ryen or
         their service providers.

            Conversely, the [foster parents] have gained a place of
         importance in the children’s hearts, and it is thus [foster
         mother] they are happy to see and go home with when
         parental visits are over. As detailed above, moreover, it is
         the [foster parents] who have attended to the children’s
         physical, mental, emotional, and medical needs since they
         were removed from their birth parents’ home, and it is
         because of them and their willingness to attend to the
         children’s special needs that they have made the progress
         they have.

            E.J. is additional evidence, and perhaps the most
         convincing of all, that termination is in the children’s best
         interests. Having been placed with the [foster parents] as
         a newborn, he was never exposed to the social and
         cultural deprivation his siblings experienced and thus has

                                     - 22 -
J-S86030-16


         not suffered from the attendant developmental delays.
         Rather, he is developing normally in every respect – a fact
         that is directly attributable to his not having been exposed
         to Mother and Father’s neglectful parenting habits.

            Because CYS has proven clearly and convincingly that
         termination is appropriate under 23 Pa.C.S.A. §
         2511(a)(2), (a)(5), and (a)(8) and that it will best meet
         the children’s needs pursuant to subsection (b), therefore,
         the Court will enter a decree terminating the parental
         rights of Mother and Father with respect to both [sic]
         children.

Trial Court Op., 6/17/16, at 8-9.

      After a careful review of the record in this matter, we find the record

supports the trial court’s factual findings, and the court’s conclusions are not

the result of an error of law or an abuse of discretion. In re Adoption of

S.P., 47 A.3d at 826-27. Accordingly, it was proper for the trial court to find

no bond exists such that the Children would suffer permanent emotional

harm if Father’s parental rights were terminated. This Court finds no abuse

of discretion in the trial court’s termination of Father’s parental rights to the

Children pursuant to section 2511(b).         We, therefore, affirm the decree

terminating Father’s parental rights with regard to the Children under

section 2511(a)(2) and (b).

      Decree affirmed.




                                     - 23 -
J-S86030-16


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/29/2016




                          - 24 -